PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/919,818
Filing Date: 17 Jun 2013
Appellant(s): Yushin et al.



__________________
Daniel Podhajny
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/09/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 11 and 24-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (U.S. Patent Application Publication 2010/0330421).
Regarding claim 1, Cui disclose a battery electrode composition (i.e. electrochemical cell component) (paragraph [0003]) comprising core-shell composites (100) (i.e. core-shell high capacity nanowires) (paragraph [0003]) comprising:
an active material (i.e. inner shell) (104) (paragraph [0005], [0041]) capable of storing and releasing metal ions during battery operation (i.e. insertion and removal of active ions), whereby the storing and releasing of the metal ions causes a substantial change in volume of the active material (i.e. swelling and contraction) (paragraph [0004]-[0005], [0036]-[0038) (see figure 1);
a collapsible core (i.e. conductive core) (102) that is disposed in combination with the active material (i.e. containing active materials) (paragraph [0005], [0039]) (see figure 1); and
a shell (i.e. outer shell) (106) fully encasing the active material and the core (i.e. shell may completely cover a core or a corresponding inner shell) (see figure 1) (paragraph [0026], [0028], [0038]), 

As to the limitation “such that no part of the core is directly exposed to an environment outside the shell”, as indicated above, Cui teaches the shell may partially or fully surround the core (paragraph [0026], [0028], [0038]) which imply no part of the core is directly exposed to an environment outside of the shell when core is fully surrounded by shell.  

    PNG
    media_image2.png
    424
    480
    media_image2.png
    Greyscale

Regarding claim 2-3, Cui disclose the collapsible core is formed from a porous and electrically-conductive carbon material (i.e. carbon nanotubes with void and annular solid regions) (paragraph [0026], [0035], [0039]-[0040]) that absorbs the changes in volume via a plurality of open or closed pores (i.e. provide insertion points for electro-active ions) (paragraph [0039]).
Regarding claim 4, Cui discloses the active material at least partially encases the porous material of the core (as shown in figure 1).
Regarding claim 11, Cui disclose the shell comprises a porous coating (i.e. graphene, graphite oxide, carbon fibers, carbon fabrics, carbon papers, carbon nanotubes, carbon fibers coated with metal, and like which are known to be porous) encasing the active material and the core (paragraph [0007], [0009], [0038]-[0040]) and accommodating changes in volume (i.e. swelling) (paragraph [0026]).
Regarding claim 24, Cui disclose the active material comprises silicon (paragraph [0041]).
Regarding claim 25, Cui disclose the silicon active material further comprises Tin (Sn) or titanium (Ti) (paragraph [0042]).
Regarding claim 26, Cui disclose the active material having a thickness of between 5 nm to 500 nm (paragraph [0037]) therefore, the active material has a grain size within the range of less than 500 nm.

Claims 14, 27-31 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cui et al. (U.S. Patent Application Publication 2010/0330421).
Regarding claim 14, Cui disclose the battery electrode composition as described above in claim 1 and 11 to include the porous coating. Cui does not explicitly disclose the coating contains open pores that are filled by a functional filler material however, Cui disclose that the shell contain other materials to improve conductivity (paragraph [0044]) or coatings including organic material (paragraph [0059]-[0060]). Therefore, it would have been obvious to a person 
Regarding claim 27, Cui disclose the core-shell composites have individual particle size in the range no greater than about 500 nm (paragraph [0008]). It is noted that Cui differ in the exact same particle size as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the particle size of Cui overlap the instant claimed particle size therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 28, Cui disclose the battery electrode composition as described above in claim 1 but does not explicitly articulate the collapsible core is an activated carbon. Nonetheless, Cui disclose the collapsible core may be selected from carbon fibers, carbon fabrics, carbon papers, carbon nanotubes, carbon fibers coated with metal, and like, and materials available and acceptable for battery manufacturing (paragraph [0039]-[0040], [0050]). As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select activated carbon as it is a material available and acceptable for battery manufacturing (see for example U.S. Patent Application Publication 2011/0129729; paragraph [0033], claim 6)
Regarding claim 29, Cui disclose the activated carbon is derived from a polymer precursor (i.e. pyrolysis of polyacrylonitrile) (paragraph [0053]). The Examiner notes that the limitation “derived from a polymer precursor” relates to a product by process limitation. For purposes of examination, the product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
Regarding claim 30, Cui disclose the activated carbon has a porosity between about 1% to 100% (paragraph [0035]) which reads on the claimed limitation. It is noted that Cui differ in the exact same porosity as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the porosity of Cui overlap the instant claimed porosity therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 31, Cui disclose the battery electrode composition as described above in claim 1 to include the activated carbon material as indicated in claim 28. The Examiner notes that the limitation “derived from activation in a carbon dioxide (CO2) gas or water (H2O)” relates to a product by process limitation. For purposes of examination, product-by-process claim are not limited to the manipulation of the recited steps, only the structure implied by the steps. Therefore, unless the forgoing step imparts a particular structure not present in the prior art the carbon material of the prior art meets the claimed limitation.
Regarding claim 44, Cui disclose the battery electrode composition as described above in claim 1. ]). Further, Cui disclose the shell may be designed to coat and protect the active material, allows electro-active ions to pass to and from the core, provide mechanical support and/or other purposes (paragraph [0038]) suggesting the shell is more mechanically rigid.

Claims 18-19 and 42-43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cui et al. (U.S. Patent Application Publication 2010/0330421) as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Application Publication 2012/0115033).
Regarding claim 18, Cui disclose the battery electrode composite as described above in claim 1 but does not explicitly disclose the particulars of the active material comprising discrete particles disposed around or interspersed with the collapsible core.
Kim, also directed to a battery electrode composite (i.e. negative active material for recharge lithium battery) (title) (abstract), disclose a core-shell composite (i.e. core surface and a coating layer) (abstract) having an active material (i.e. metal nanoparticle) (paragraph [0032]), a collapsible core (i.e. core) in combination with the active material to accommodate changes in volume of the active material (paragraph [0032]-[0033]), and a shell encasing the active material and the shell (as shown in figure 1) (paragraph [0033]-[0034). Kim disclose the active material comprising discrete particles around or interspersed with the collapsible core (as shown in figure 1) (paragraphs [0035]-[0036]) to compensate for the volume expansion during charge and discharge, and to improve electrical conductivity (paragraph [0036]). 
Cui does not explicitly disclose the particulars of the active material comprising discrete particles disposed around or interspersed with the collapsible core. However, Kim teaches the 
Regarding claim 19, Cui disclose the battery electrode composite as described above in claim 1 an 18 but does not disclose the particulars of the coating to prevent oxidation of the active material. Nonetheless, Cui disclose that the shell contain other materials to improve conductivity (paragraph [0044]) or coatings including organic material (paragraph [0059]-[0060]) which would expect to prevent oxidation of the active material. For instance, as evidence by Tremont et al., organic materials (i.e. 1-propanethiol, propylmethoxysilane, 3-mercaptopropylmethoxysilane) are used for corrosion protection (abstract). 
Regarding claim 42, Cui disclose the collapsible core is formed from a porous and electrically-conductive carbon material (i.e. carbon nanotubes with void and annular solid regions) (paragraph [0026], [0035], [0039]-[0040]) that absorbs the changes in volume via a 
the active material at least encases the porous material of the core (as shown in figure 1),
the shell comprises a porous coating (i.e. graphene, graphite oxide, carbon fibers, carbon fabrics, carbon papers, carbon nanotubes, carbon fibers coated with metal, and like which are known to be porous) encasing the active material and the core (paragraph [0007], [0009], [0038]-[0040]) and accommodating changes in volume (i.e. swelling) (paragraph [0026]),
Cui does not explicitly disclose the particulars of the shell with a coating that contains open pores that are filled by a functional filler material however, Cui disclose that the shell contain other materials to improve conductivity (paragraph [0044]) or coatings including organic material (paragraph [0059]-[0060]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to include a functional filler material (i.e. other materials or organic material) in the shell in order to predictably improve conductivity or transport functions of the outer layer. 
Cui does not explicitly disclose the particulars of the active material comprising discrete particles disposed around or interspersed with the collapsible core.
Kim, also directed to a battery electrode composite (i.e. negative active material for recharge lithium battery) (title) (abstract), disclose a core-shell composite (i.e. core surface and a coating layer) (abstract) having an active material (i.e. metal nanoparticle) (paragraph [0032]), a collapsible core (i.e. core) in combination with the active material to accommodate changes in 
Cui does not explicitly disclose the particulars of the active material comprising discrete particles disposed around or interspersed with the collapsible core. However, Kim teaches the specifics of the active material as recited in the instant claim. Cui and Kim are analogous art as they recognize the same technical difficulty, namely core-shell composite for battery electrodes. It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have used the active material to have particles disposed in the collapsible core as taught by Kim in the active material of Cui, and the motivation to do so would have been, as Kim suggests, to compensate for the volume expansion during charge and discharge, and to improve electrical conductivity.
Regarding claim 43, as indicated above the storing and releasing of the metal ions causes a substantial change in volume of the active material (i.e. swelling and contraction) (paragraph [0004]-[0005], [0036]-[0038]). Further, Cui disclose the shell may be designed to coat and protect the active material, allows electro-active ions to pass to and from the core, provide mechanical support and/or other purposes (paragraph [0038]) suggesting the shell can remain substantially unchanged (i.e. protect the active material and provides mechanical support and/or other purposes) while the collapsible core deforms (i.e. by swelling and contraction) in response to the storing and releasing of the metal ions.   
Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cui et al. (U.S. Patent Application Publication 2010/0330421) as applied to claim 1 and 28 above, and further in view of Maletin et al. (U.S. Patent Application Publication 2002/0097549).
Regarding claim 32, Cui disclose the battery electrode composite as described above in claim 1 to include the collapsible core comprising activated carbon. 
Cui does not disclose the activated carbon having an average pore size of 3nm or less. 
Maletin, directed to electrodes fabricated from carbon powders (paragraph [0001]), disclose an activated carbon material used in electrodes and supercapacitors (paragraph [0002]-[0004], [0007]-[0008], [0010]-[0011]) with a nanostructure having a pore size of less than 3 nm (paragraph [0011]). Maletin disclose the pore size enables the ions from an electrolyte to enter the pores (abstract) (paragraph [0011]). Moreover, Maletin disclose the pore size can be selectively controlled to provide a balance in the electrodes tailoring the electrodes to fit the ionic sizes of the ions (paragraph [0012]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the activated carbon of Cui to have a pore size of 3 nm or less or selectively control the pore size as taught by Maletin in order to predictably enable the ions of the electrolyte to enter the pores.  

(2) Response to Argument
In response to IV.A1-3 (pages 4-8 of Appeal Brief filed on 07/09/2021)
Appellants argue that Cui exhibits a core/shell structure with exposed ends and shell being concentrically wrapped around the shaft which appears to be different from the claimed invention (see points 1-3 of Appeal Brief).
Examiner respectfully disagree. Regardless of the differences in shape or structure, the claim only recites a core-shell structure with “a shell fully encasing the active material and the core”.  Paragraph [0026] of Cui, which was referenced in the rejection of claim 1 (as shown in figure below), teaches “the nanostructure may include two or more shells fully or partially surrounding the core” and this clearly anticipates the claim. Since Cui teaches the shell fully surrounding the core, it is reasonably to say that no part of the core is exposed to the environment. In addition, figure 1B of Cui and figure 1 of the invention have identical arrangements with regards to the core shell configuration. Moreover, paragraph [0038], which was also referenced in the rejection of claim 1 (as shown in figure below), teaches, “the outer shell may be designed to coat the inner shell and protect the inner shell from contacting the electrolyte…” Clearly, Cui’s shell is configured to fully encase the active material and the core and suggests that is further characterized so as to no part of the core is directly exposed to an environment outside of the shell as the outer shell protects the inner shell from contacting the electrolyte. 
Appellants further argue that the encasement of the shell in Cui can only be achieved by a number of unreasonably assumptions and is improper because the ends of Cui structure are exposed (see point 3-4 of Appeal Brief). 
Examiner respectfully disagree. The arguments are unpersuasive because the particular shape of the claimed nanostructure is not defined by the claims. The claims only recite “a 

    PNG
    media_image3.png
    748
    646
    media_image3.png
    Greyscale

Appellants argue that with regards to the rejection of claim 1 and 43 under 35 U.S.C. 112(a) and 112(b) respectively, support is found in paragraphs [0046]-[0047] for claim 1 and further clarification is found in paragraph [0029] and [0063] for claim 43.  
	Examiner agrees therefore, the rejection is withdrawn as presented below. The rejection of claims 43-44 under 112(a) have been withdrawn as the amendments to the claims filed on 11/17/2020 were entered which deleted the limitations at issue. 
	 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-4, 11, 14, 18-19, 24-32 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a shell fully encasing the active material and the core such that no part of the core is directly exposed to an environment outside of the shell. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to locate where the originally filed specification contemplated that no part of the core is directly exposed to an environment outside of the shell disclosed either explicitly or implicitly in the specification as filed. Therefore, it is not clear whether Applicant was in possession of the 
Claim 43 requires “an outer surface of the shell remains unchanged while the collapsible core deforms”. This amendment does not appear to be supported by the originally filed disclosure. The Examiner was unable to locate where the originally filed specification contemplated the shell remains substantially unchanged while collapsible core deforms. Therefore, it is not clear whether Applicant was in possession of the composition as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Claim 44 requires “a region of the shell is more mechanically rigid than the collapsible core so as to be capable of remaining substantially unchanged while the collapsible core is crushed” This amendment does not appear to be supported by the originally filed disclosure. The Examiner was unable to locate where the originally filed specification contemplated a region of the shell is more mechanically rigid than the collapsible core so as to capable of remaining substantially unchanged while the collapsible core is crushed. Therefore, it is not clear whether Applicant was in possession of the composition as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.  
Regarding claims 2-4, 11, 14, 18-19, 24-32 and 42, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected from the same rationale. 

Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially" in claim 43-44 is a relative term, which renders the claim indefinite.  The term "substantially" to describe the condition of the volume expansion of the active material and rigidity of the shell is not defined in the specification so as to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723   

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.